Case 2:20-cv-00659-JDC-KK Document 14 Filed 10/14/20 Page 1 of 1 PageID #: 67




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


ARTURO JESUS HERRERA #15410-078                   CASE NO. 2:20-CV-00659 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

UNITED STATES OF AMERICA                          MAGISTRATE JUDGE KAY


                                       JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 6] of the Magistrate

Judge previously filed herein, and after an independent review of the record, determining

that the findings are correct under the applicable law, and considering the objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED, and DECREED that the petition for writ of

habeas corpus filed pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH

PREJUDICE under Rule 4 of the Rules Governing § 2254 Proceedings. IT IS FURTHER

ORDERED that the Motion to Run Sentence Concurrent [doc. 3] be DENIED AS

MOOT.

       THUS DONE AND SIGNED in Chambers on this 14th day of October, 2020.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
